Exhibit 10.12

Rate Schedule TF-1 Service Agreement

Contract No. 100002

THIS SERVICE AGREEMENT (Agreement) restates the Service Agreement made and
entered into on July 31, 1991, by and between Northwest Pipeline Corporation
(Transporter) and Cascade Natural Gas Corporation (Shipper). WHEREAS:

A                Pursuant to Section 11.4 of the General Terms and Conditions of
Transporter’s FERC Gas Tariff, Transporter and Shipper desire to restate the
Service Agreement dated July 31, 1991 (Contract #100002), as previously restated
on October 18, 2005May 16, 2006, in the format of Northwest’s currently
effective Form of Service Agreement and to make certain additional
non-substantive changes, while preserving all pre-existing, substantive
contractual rights.

B                 Transporter and Shipper desire to amend the Agreement
to remove the La Maquina receipt point and reallocate 1,000 Dth/day of MDQ from
the La Maquina receipt point to the Blanco receipt point.

THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Transporter and Shipper agree as follows:

1.    Tariff Incorporation.   Rate Schedule TF-1 and the General Terms and
Conditions (GT&C) that apply to Rate Schedule TF-1, as such may be revised from
time to time in Transporter’s FERC Gas Tariff (Tariff), are incorporated by
reference as part of this Agreement, except to the extent that any provisions
thereof may be modified by non-conforming provisions herein.

2.    Transportation Service.   Subject to the terms and conditions that apply
to service under this Agreement, Transporter agrees to receive, transport and
deliver natural gas for Shipper, on a firm basis. The Transportation Contract
Demand, the Maximum Daily Quantity at each Primary Receipt Point, and the
Maximum Daily Delivery Obligation at each Primary Delivery Point are set forth
on Exhibit A. If contract-specific OFO parameters are set forth on Exhibit A,
whenever Transporter requests during the specified time period, Shipper agrees
to flow gas as requested by Transporter, up to the specified volume through the
specified transportation corridor.

3.    Transportation Rates.   Shipper agrees to pay Transporter for all services
rendered under this Agreement at the rates set forth or referenced herein.
Reservation charges apply to the Contract Demand set forth on Exhibit A. The
maximum currently effective rates (Recourse Rates) set forth in the Statement of
Rates in the Tariff, as revised from time to time, that apply to the Rate
Schedule TF-1 customer category identified on Exhibit A, will apply to service
hereunder unless and to the extent that discounted Recourse Rates or awarded
capacity release rates apply as set forth on Exhibit A or negotiated rates apply
as set forth on Exhibit D. Additionally, if applicable under Section 21 of the
GT&C, Shipper agrees to pay Transporter a facility reimbursement charge as set
forth on Exhibit C.

4.    Transportation Term.   This Agreement becomes effective on the date first
set forth above. The primary term begin date for the transportation service
hereunder is set forth on Exhibit A. This Agreement will remain in full force
and effect through the primary term end date set forth on Exhibit A and, if
Exhibit A indicates that an evergreen provision applies, through the established
evergreen rollover periods thereafter until terminated in accordance with the
notice requirements under the applicable evergreen provision.

5.    Non-Conforming Provisions.   All aspects in which this Agreement deviates
from the Tariff, if any, are set forth as non-conforming provisions on
Exhibit B. If Exhibit B includes any material non-conforming provisions,
Transporter will file the Agreement with the Federal Energy Regulatory
Commission (Commission) and the effectiveness of such non-conforming provisions
will be subject to the Commission acceptance of Transporter’s filing of the
non-conforming Agreement.


--------------------------------------------------------------------------------


6.    Capacity Release.   If Shipper is a temporary capacity release Replacement
Shipper, any capacity release conditions, including recall rights, are set forth
on Exhibit A.

7.    Exhibit Incorporation.   Exhibit A is attached hereto and incorporated as
part of this Agreement. If Exhibits B, C and/or D apply, as noted on Exhibit A
to this Agreement, then such Exhibits also are attached hereto and incorporated
as part of this Agreement.

8.    Regulatory Authorization.   Transportation service under this Agreement is
authorized pursuant to the Commission regulations set forth on Exhibit A.

9.    Superseded Agreements.   When this Agreement takes effect, it supersedes,
cancels and terminates the following agreement(s): Restated Firm Transportation
Agreement dated July 31, 1991.

IN WITNESS WHEREOF, Transporter and Shipper have executed this Restated
Agreement on May 16, 2006.

CASCADE NATURAL GAS CORPORATION

 

NORTHWEST PIPELINE CORPORATION

By:

/s/

 

By:

/s/

Name: JON STOLTZ

 

Name: JANE F HARRISON

Title: SR. VP, REGULATORY & GAS MGMT

 

Title: MANAGER NWP MARKETING SERVICES

 


--------------------------------------------------------------------------------


EXHIBIT A
(Dated May 16, 2006, Effective May 16, 2006)
to the
Rate Schedule TF-1 Service Agreement
(Contract No. 100002)
between Northwest Pipeline Corporation
and Cascade Natural Gas Corporation

SERVICE DETAILS

1.                 Transportation Contract Demand (CD): 206,123 Dth per day

2.                 Primary Receipt Point(s):

Point ID

 

Name

 

Maximum Daily
Quantities (Dth)

 

 

4

 

 

IGNACIO PLANT

 

 

18892

 

 

 

20

 

 

CUTTHROAT

 

 

2084

 

 

 

30

 

 

LISBON RECEIPT

 

 

2781

 

 

 

75

 

 

CLAY BASIN RECEIPT

 

 

554

 

 

 

80

 

 

GREEN RIVER GATHERING

 

 

16739

 

 

 

187

 

 

STANFIELD RECEIPT

 

 

1000

 

 

 

297

 

 

SUMAS RECEIPT

 

 

89391

 

 

 

401

 

 

STARR ROAD RECEIPT

 

 

27055

 

 

 

534

 

 

PAINTER N.R.U. RECEIPT

 

 

763

 

 

 

541

 

 

SHUTE CREEK PLANT RECEIPT

 

 

5000

 

 

 

543

 

 

OPAL PLANT

 

 

26869

 

 

 

554

 

 

BLANCO RECEIPT

 

 

11000

 

 

 

669

 

 

HATCH GULCH

 

 

3995

 

 

 

 

 

 

Total

 

 

206123

 

 

 

3.                 Primary Delivery Point(s):

Point ID

 

Name

 

Maximum Daily
Delivery
Obligation
(Dth)

 

Delivery
Pressure (psig)

 

 

170

 

 

NYSSA-ONTARIO

 

 

8125

 

 

 

400

 

 

 

171

 

 

HUNTINGTON

 

 

200

 

 

 

150

 

 

 

175

 

 

BAKER

 

 

5922

 

 

 

150

 

 

 

184

 

 

MISSION TAP

 

 

133

 

 

 

150

 

 

 

185

 

 

PENDLETON

 

 

8487

 

 

 

300

 

 

 

188

 

 

STANFIELD DELIVERY

 

 

13840

 

 

 

150

 

 

 

190

 

 

HERMISTON

 

 

7845

 

 

 

200

 

 

 

192

 

 

UMATILLA

 

 

5760

 

 

 

250

 

 

 

198

 

 

PATTERSON

 

 

1000

 

 

 

150

 

 

 

223

 

 

WOODLAND

 

 

920

 

 

 

150

 

 

 

225

 

 

KALAMA

 

 

200

 

 

 

150

 

 

 

227

 

 

LONGVIEW-KELSO

 

 

38400

 

 

 

400

 

 

 

230

 

 

CASTLE ROCK

 

 

220

 

 

 

150

 

 

 

279

 

 

ARLINGTON

 

 

2480

 

 

 

200

 

 

 

283

 

 

MOUNT VERNON

 

 

5000

 

 

 

300

 

 

 

284

 

 

SEDRO/WOOLLEY

 

 

24386

 

 

 

500

 

 

 

285

 

 

ACME

 

 

90

 

 

 

150

 

 

 

286

 

 

DEMING

 

 

210

 

 

 

150

 

 

 

288

 

 

LAWRENCE

 

 

100

 

 

 

150

 

 


--------------------------------------------------------------------------------


 

 

289

 

 

LYNDEN

 

 

1740

 

 

 

240

 

 

 

290

 

 

BELLINGHAM II

 

 

37500

 

 

 

500

 

 

 

293

 

 

SUMAS CITY OF

 

 

280

 

 

 

150

 

 

 

367

 

 

PLYMOUTH

 

 

2500

 

 

 

400

 

 

 

369

 

 

KENNEWICK

 

 

8424

 

 

 

300

 

 

 

370

 

 

RICHLAND

 

 

471

 

 

 

150

 

 

 

371

 

 

PASCO

 

 

3850

 

 

 

150

 

 

 

373

 

 

BURBANK HEIGHTS

 

 

7800

 

 

 

400

 

 

 

411

 

 

MENAN STARCH

 

 

43

 

 

 

150

 

 

 

412

 

 

MOSES LAKE

 

 

27320

 

 

 

300

 

 

 

414

 

 

OTHELLO

 

 

4825

 

 

 

300

 

 

 

427

 

 

PROSSER

 

 

3116

 

 

 

300

 

 

 

428

 

 

YAKIMA CHIEF FARMS

 

 

50

 

 

 

150

 

 

 

430

 

 

GRANDVIEW

 

 

3200

 

 

 

175

 

 

 

433

 

 

SUNNYSIDE

 

 

2802

 

 

 

200

 

 

 

435

 

 

ZILLAH (TOPPENISH)

 

 

6586

 

 

 

300

 

 

 

437

 

 

MOXEE CITY

 

 

100

 

 

 

250

 

 

 

439

 

 

YAKIMA/UNION GAP

 

 

17098

 

 

 

350

 

 

 

440

 

 

YAKIMA FIRING CENTER

 

 

302

 

 

 

150

 

 

 

441

 

 

SELAH

 

 

2000

 

 

 

200

 

 

 

443

 

 

QUINCY

 

 

1770

 

 

 

250

 

 

 

444

 

 

ALCOA WENATCHEE

 

 

2860

 

 

 

150

 

 

 

445

 

 

KAWECKI

 

 

382

 

 

 

150

 

 

 

446

 

 

WENATCHEE

 

 

8740

 

 

 

225

 

 

 

469

 

 

KALAMA #2

 

 

3900

 

 

 

400

 

 

 

471

 

 

A&M RENDERING

 

 

100

 

 

 

150

 

 

 

472

 

 

BELLINGHAM (FERNDALE)

 

 

17500

 

 

 

300

 

 

 

479

 

 

OAK HARBOR/STANWOOD

 

 

3470

 

 

 

400

 

 

 

486

 

 

BREMERTON (SHELTON)

 

 

7102

 

 

 

375

 

 

 

487

 

 

ABERDEEN/HOQUIAM/MCCLEARY

 

 

4400

 

 

 

375

 

 

 

488

 

 

CITY OF FINLEY

 

 

430

 

 

 

300

 

 

 

489

 

 

SANDVIK

 

 

540

 

 

 

150

 

 

 

518

 

 

ATHENA

 

 

1150

 

 

 

150

 

 

 

519

 

 

MILTON-FREEWATER

 

 

1040

 

 

 

150

 

 

 

520

 

 

WALLA WALLA

 

 

11830

 

 

 

250

 

 

 

 

 

 

Total

 

 

318539

 

 

 

 

 

 

 

4.                 Customer Category:

a.      Large Customer

b.     Incremental Expansion Customer: No

5.                 Recourse or Discounted Recourse Transportation Rates:

a.      Reservation Charge (per Dth of CD):

Maximum Base Tariff Rate, plus applicable surcharges

b.     Volumetric Charge (per Dth):

Maximum Base Tariff Rate, plus applicable surcharges


--------------------------------------------------------------------------------


c.                 Additional Facility Reservation Surcharge Pursuant to
Section 3.4 of Rate Schedule TF-1 (per Dth of CD):

None

d.                Rate Discount Conditions Consistent with Section 3.5 of Rate
Schedule TF-1:

Not Applicable

6.                 Transportation Term:

a.                 Primary Term Begin Date:

November 01, 1992

b.                Primary Term End Date:

April 30, 2015

c.                 Evergreen Provision:

Yes, grandfathered unilateral evergreen under Section 12.3 of Rate Schedule TF-1

7.                 Contract-Specific OFO Parameters: None.

8.                 Regulatory Authorization: 18 CFR 284.223

9.                 Additional Exhibits:

Exhibit B Yes, dated October 18, 2005

Exhibit C No

Exhibit D No


--------------------------------------------------------------------------------


EXHIBIT B
(Dated October 18, 2005,
Effective October 18, 2005)
to the
Rate Schedule TF-1 Service Agreement
(Contract No. 100002)
between Northwest Pipeline Corporation
and Cascade Natural Gas Corporation

NON-CONFORMING PROVISIONS

1.                 Primary Delivery Points

The following provision clarifying the pressure obligation at the Moses Lake
delivery point originally was added to the Agreement by amendment dated April 1,
1998, as discussed in Transporter’s prior notice application for new Moses Lake
delivery facilities filed with the Commission in Docket No. CP98-372 and
approved effective June 16, 1998:

In the event the hourly rate at the Moses Lake delivery point exceeds 1,207 Dth
during that gas flow day, the delivery pressure of 300 psig will not apply.


--------------------------------------------------------------------------------